DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “wherein the air cap includes a plurality of radially nested, helical passages” renders the claim indefinite because tis unclear whether the radially nested helical passages are the plurality of air wipe passages or not. The disclosure shows the air wipe passages are helical and radially nested, but its unclear whether there are multiple different passages or not. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCintio US 2015/0285501.
	Regarding claim 2, DiCintio discloses an apparatus comprising: an air cap 116 configured to be affixed to a nozzle assembly 122 as a downstream facing component of the nozzle assembly, the air cap is at the downstream end of the nozzle assembly, wherein the air cap includes a plurality of air wipe passages, see fig. 6, element 126, para. [0042], the channel 126 or channels 126, with outlets 130 defined in a circumferential direction around a downstream facing surface of the air cap, see para. [0042], the cooling air outlet is defined on the end wall 112, the plurality of air wipe passages define a plurality of concentric air wipe passage rings outletting on the downstream facing surface of the air cap. Referring to fig. 6, para. [0042], DiCintio discloses a plurality of helical air wipe passages when a plurality o fair wipe passages are introduced there would be several concentric air wipe passage rings 126, see fig. 6. . 

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
The Applicant has not presented arguments to claim 2 which was previously rejected by DiCintio. Therefore, the outstanding rejection is maintained.

Allowable Subject Matter
Claims 1, 3-15 are allowed or otherwise would be allowed pending resolution of the indefiniteness rejections above.
The following is an examiner’s statement of reasons for allowance: the newly amended claims 1 and 3 require a plurality of radially nested, helical passages air wipe passages. The prior art does not appear to disclose the newly amended recitation in combination with the remaining structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/GERALD L SUNG/Primary Examiner, Art Unit 3741